IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-20584
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MICHAEL CAVAZOS, JR.,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-126-4
                       --------------------
                        September 22, 2000
Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Cavazos appeals his conviction for conspiracy to

possess marijuana and cocaine with intent to distribute.      He

asserts that the evidence was insufficient to support his

conviction.    We hold that the evidence was sufficient to permit a

rational trier of fact to find the essential elements of the

offense beyond a reasonable doubt.    See United States v. Bell,

678 F.2d 547, 549 (5th Cir. 1982)(en banc).    Cavazos also

contends that the district court erred in giving the jury a

deliberate-ignorance instruction.    The evidence presented at

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20584
                                -2-

trial supported the district court’s decision to give this

instruction.   See United States v. Hull, 160 F.3d 265, 271 (5th

Cir. 1998), cert. denied, 525 U.S. 1169, and cert. denied, 526

U.S. 1136 (1999); United States v. Lara-Velasquez, 919 F.2d 946,

951-53 (5th Cir. 1990).   Cavazos’s conviction is AFFIRMED.